UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6853


HAROLD DEAN KANUPP,

                Petitioner - Appellant,

          v.

PIEDMONT CORRECTIONAL INSTITUTE,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Frank D. Whitney,
Chief District Judge. (1:14-cv-00087-FDW)


Submitted:   September 23, 2014          Decided:   September 26, 2014


Before KING, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harold Dean Kanupp, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Harold     Dean      Kanupp    seeks     to    appeal      the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2012)

petition.      The order is not appealable unless a circuit justice

or   judge    issues     a    certificate        of   appealability.           28   U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent   “a        substantial     showing        of   the     denial     of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating “that reasonable jurists would

find    the    district       court’s      assessment       of   the    constitutional

claims debatable or wrong.”                 Slack v. McDaniel, 529 U.S. 473,

484 (2000); see also Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,
529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that    Kanupp     has       not    made     the      requisite        showing.          The

Antiterrorism and Effective Death Penalty Act of 1996 provides a

one-year statute of limitations for § 2254 petitions;                           save for

exceptions not applicable here, the limitations period runs from

“the date on which the judgment became final by the conclusion

                                             2
of direct review or the expiration of the time for seeking such

review.”      28 U.S.C. § 2244(d)(1)(A) (2012).                       The limitations

period is tolled during the pendency of a properly filed state

post-conviction action.             28 U.S.C. § 2244(d)(2) (2012).                      The

limitations      period     following         Kanupp’s     finalized           conviction

expired on December 26, 2007, years before Kanupp filed this

federal habeas petition in April 2014.                    Thus, the limitations

period was not tolled because Kanupp’s post-conviction actions

were filed approximately eighteen months after the limitations

period expired.         See Minter v. Beck, 230 F.3d 663, 665-66 (4th

Cir. 2000)      (concluding     a   §   2254     petition       was    “clearly      time-

barred” when petitioner moved for relief in state court after

the federal one-year limitations period expired).                           Additionally,

Kanupp     neither    claims    nor     demonstrates           he     is    entitled     to

equitable tolling, which requires a showing “(1) that he has

been     pursuing     his   rights      diligently,        and        (2)     that     some

extraordinary        circumstance       stood     in     his        way.”       Pace    v.

DiGuglielmo, 544 U.S. 408, 418 (2005).                      The record shows no

extraordinary circumstance or reasonable diligence.

            Accordingly, we deny a certificate of appealability,

deny leave to proceed in forma pauperis, and dismiss the appeal.

We   dispense    with    oral   argument        because    the       facts     and   legal




                                          3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   4